Citation Nr: 1213263	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further development of this appeal.  The issues were previously remanded in May 2010, in relevant part, to obtain additional service records and to accord the AMC the opportunity to complete the development set forth in VA's Adjudication Procedure Manual, specifically M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) for claims involving herbicide exposure at locations other than the Republic of Vietnam.  

As noted in the May 2010 Remand, in addition to active duty from 1955 to 1958, the RO considers the Veteran to have had Air National Guard service from June 1965 to October 1988 and Air Force Reserve service from October 1988 to October 1993.  However, in a June 2010 statement, the Veteran indicated that he did not serve in the Air Force Reserve from 1988 to 1993, but instead worked for the Department of Defense (DoD) as a quality assurance inspector.  Pursuant to the May 2010 Remand directives, the Veteran's personnel records showing his periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) were obtained.  Although the AMC was also directed to obtain any additional service treatment records (STRs), however, it appears that they have not been obtained.  In this regard, the AMC sent two record requests in September 2011 and December 2011 to the Minnesota Air National Guard.  Responses received in October 2011 and December 2011 indicate that the Veteran's records had been retired and further requests should be sent to HQ AFPC/DPSSR, Medical Records Dispositions, 550 C Street W. Suite 21, Randolph AFB, Texas 78150.  It does not appear that any requests were sent to that address.  Indeed, a November 2011 "Ready for Decision Review Checklist" indicates that follow-up was needed on the response received from the Minnesota Air National Guard.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the current case must be sent back to the RO to exhaust all efforts to obtain the Veteran's STRs, especially as responses from the Minnesota Air National Guard provided an address to request records and it does not appear that any request was sent to that address.  

With regards to the Veteran's diabetes mellitus, type II, in particular, he asserts that it is due to exposure to herbicides (specifically Agent Purple) while serving at Andersen Air Base in Guam.  The Board remanded this issue for compliance with the procedures as provided for in VA's Adjudication Procedure Manual, specifically M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Specifically, a detailed statement of the service member's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the DoD's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the US Army and Joint Services Records Research Center (JSRRC) for verification.  

Pursuant to the Board's Remand, the AMC submitted a request to the National Personnel Records Center (NPRC) to determine if the Veteran was exposed to herbicides; a negative response was received in October 2010.  However, it does not appear that the AMC undertook the development discussed above.  Therefore, as the prior Board Remand directed that such development be performed, and such was not accomplished, a second remand is necessary to accord the AMC an opportunity to do so.  See Stegall at 271.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  Submit a request for a copy of the Veteran's service treatment records for his period of service with the Minnesota Air National Guard to:
   
   HQ AFPC/DPSSR 
   Medical Records Dispositions
   550 C Street W. Suite 21
   Randolph AFB, Texas 78150

If any such records identified are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure at Andersen Air Force Base in Guam during his January 1955 to December 1958 service--as reported in his March 2008 and June 2010 statements--to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  
If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure at Andersen Air Force Base in Guam during his service from January 1955 to December 1958.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

3.  Accord the Veteran a VA examination to determine the nature, extent, and etiology of his diabetes mellitus, type II.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his diagnosed diabetes mellitus, type II had its clinical onset in service or is otherwise related to active duty.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

